Opinion issued May 6, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01019-CV
____________

THE DOW CHEMICAL COMPANY, Apellant

V.

DELORES TIPP, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF
THE ESTATE OF WILLIAM C. TIPP; ROBERT TIPP; DORA COOK; DEBRA
WIENKEM; WILLIAM E. TIPP; PHIL TIPP; AND JOHN TIPP, Appellees




On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2001-36408-A




MEMORANDUM OPINION
          The Court today considered the parties’ joint motion to vacate the trial court’s
final judgment and for remand, in which they request this Court to remand the case
to the trial court for entry of an agreed final judgment.  The motion is granted as
follows:
          (1)     The trial court’s judgment of June 30, 2003 is set aside without regard
to the merits.
 
          (2)     The case is remanded to the trial court with instructions to render
judgment in accordance with the agreements.  Tex. R. App. P. 
42.1(a)(2)(B).
 
          (3)     All other pending motions are overruled as moot.
 
          (4)     The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.

                                                   PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.